      Case 1:19-cv-08173-LAP Document 227 Filed 03/01/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PETER ALLEN, et al.,

                 Plaintiffs,
                                            No. 19-CV-8173 (LAP)
       -against-
                                                    ORDER
CARL KOENIGSMANN, et al.,

                 Defendants.


LORETTA A. PRESKA, UNITED STATES DISTRICT JUDGE:

     The Court has reviewed the parties’ letters regarding

Plaintiffs’ request to admit the Medications with Abuse

Potential Request Forms (“MWAP Forms”) in PDF format, even

though the MWAP Forms’ native format is in Microsoft Excel.

(See dkt. nos. 206, 219, 222 (letters); see also dkt. nos. 207,

208, 219-1, 219-2, 223 (declarations and relevant attachments).)

Construing the parties’ papers as their motion papers, the

motion to admit the converted MWAP Forms is GRANTED.

     First, Plaintiffs submitted a declaration from Molly

Curran, (see dkt. no. 207), detailing the myriad problems with

trying to view the MWAP Forms as produced.        Ms. Curran set out

in great detail the steps she took to convert the forms into a

readable PDF format.    The attachments to her declaration bear

out her representations, (see dkt. nos. 207-1 to 207-9), as do

the exhibits to Ms. Agnew’s reply declaration, (see dkt. nos.

223-1 to 223-10).
         Case 1:19-cv-08173-LAP Document 227 Filed 03/01/21 Page 2 of 2



     Second, Defendants submitted no affidavit from a person

with knowledge contradicting, in any way, Ms. Curran’s

declaration.      Indeed, Mr. Horan acknowledges in his letter that

“[w]hile all of the information on the MWAP Forms is accessible

when accessed in electronic format, the formatting of these

spreadsheets means that, in some cases, some information is not

visible or legible if the Excel spreadsheets are printed or

automatically converted to PDF format.”          (Dkt. no. 219 at 1-2.)

Counsel goes on to say that the Defendants’ IT department had no

solution for the problem.        (Id. at 2.)    Importantly, however,

counsel does not contend that Plaintiffs’ conversion method

resulted in any inaccuracies.

     Thus, there is no cognizable factual dispute between the

parties that (1) the MWAP Forms are not legible or usable in the

spreadsheet form they were produced in, and (2) the conversion

of the MWAP Forms, as described by Ms. Curran, resulted in a

“counterpart produced by a[n] . . . electronic . . . process or

technique that accurately reproduces the original.”             FED. R. EVID.

1001(e).     For these reasons, Plaintiffs’ motion to admit the

MWAP Forms in PDF format [dkt. no. 206] is GRANTED.

SO ORDERED.

Dated:     March 1, 2021
           New York, New York

                                           ___________________________
                                           LORETTA A. PRESKA, U.S.D.J.


                                       2
